Citation Nr: 1518192	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  14-03 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder with associated bilateral lower extremity radiculopathy.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to claimed lumbar spine disorder.

3.  Entitlement to service connection for a stomach/gastrointestinal disorder, to include gastroesophageal reflux disease (GERD).

4.  Entitlement to an initial compensable evaluation for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


REMAND

The Veteran had active duty service from December 1951 to September 1955 and December 1957 to September 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for bilateral hearing loss and assigned a noncompensable evaluation for that disability, effective March 7, 2012, and denied service connection for a lumbar spine disorder, bilateral lower extremity radiculopathy, stomach and left hip disorders, respectively.  The Veteran timely appealed the above issues.  The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in February 2015; a transcript of that hearing is associated with the claims file.

The issue of service connection for bilateral knee disorders, to include as secondary to claimed lumbar spine disorder, has been raised by the record in his February 2015 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

As an initial matter, the Veteran testified in his February 2015 hearing that he initially filed a claim for his lumbar spine and left hip disorders in approximately 1967; he further testified that he was informed during military service that he had arthritis in his lumbar spine and left hip and that he has had pain in those regions since that time.  After filing his claim in March 2012, VA initialized a PIES request for the Veteran's service records; in a March 9, 2012 response, the following was noted: "All available [service treatment records] mailed.  Prior VA 3101 response furnished to Nashville, Tenn on [October 10, 1966] under 19566846 also contained [service treatment records]."

Accordingly, it appears that the Veteran's testimony with respect to filing a prior claim appears to be factually accurate, although review of the current claims file demonstrates that there is no old claims file associated with the current claims file.  The Board's review of the claims file also reveals that no formal finding of unavailability of the old claims file has been made; in fact, it does not appear that the AOJ made any attempt to locate the old claims file.  Therefore, a remand of the service connection issues is necessary in order for the AOJ to attempt to locate the old claims file, if possible; and if such cannot be located, the AOJ should draft a formal finding of unavailability, as appropriate, and then then readjudicate the issues on appeal in light of the heightened duty to assist.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); see also Russo v. Brown, 9 Vet. App. 46 (1996).

Regarding the increased evaluation claim for bilateral hearing loss, the Veteran submitted February 2015 audiometric data with a waiver during his hearing, indicating that he had just had a VA audiological examination.  The Board notes, however, that rating the Veteran's bilateral hearing loss on just the submitted audiometric data is not appropriate in light of the lack of discussion of the other effects of his hearing loss on his daily life required for an adequate examination.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Regardless, the Veteran testified in his hearing that his hearing is worse since his last examination.  Therefore, the Board finds that a remand is necessary in order to afford him a new VA examination that adequately assesses the current severity of his hearing loss disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

On remand, any ongoing private and VA treatment records, including any February 2015 VA examination or audiological records, should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain any prior claims file for the Veteran, particularly from 1966-67 which would include copies of his service treatment records and adjudication documents from that time, and associate it with the current claims file.  If the AOJ is unable to locate the previous claims file or such does not exist, and further attempts to obtain that claims file would be futile, such should be specifically noted in a formal finding of unavailability which is associated with the claims file and the Veteran should be so notified.  The AOJ should then follow the procedure to rebuild a claims file, if appropriate.

2.  Obtain any relevant VA treatment records from the Mountain Home VA Medical Center, or any other VA medical facility that may have treated the Veteran, since December 2013, particularly any February 2015 audiological examination report or treatment records, and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his bilateral hearing loss, lumbar spine with associated bilateral lower extremity radiculopathy, stomach/gastrointestinal and left hip disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for a VA audiological examination in order to determine the current severity of his bilateral hearing loss.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests, including audiometric evaluation, deemed necessary should be conducted and the results reported in detail.  

Audiometric testing and speech discrimination testing should be conducted and the results reported in detail.  The examination report should also discuss the Veteran's complaints of hearing loss and its impact on his activities of daily living and occupational functioning.  If the Veteran is unemployed, the examiner should opine whether his bilateral hearing loss precludes substantially gainful employment consistent with this education and past work experience.

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for lumbar spine with associated bilateral lower extremity radiculopathy, left hip, and stomach/gastrointestinal disorders, and increased evaluation of his bilateral hearing loss.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

